Citation Nr: 1627759	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis and pes planus.

3.  Entitlement to service connection for a left thigh condition, to include a tumor and folliculitis.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Army from March 1980 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California, which denied service connection for the Veteran's claims.  The case has been returned to Oakland, California.

In May 2016, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.  

The Veteran's psychiatric claim was initially limited to the question of entitlement to service connection for PTSD.  However, the medical evidence shows that he has been diagnosed with other psychiatric disorders.  Therefore, the issue, as reflected on the title page of this decision, has been broadened to include service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claims.

Service treatment records (STRs) show that the Veteran was seen for foot care in March 1984 for keratosis plantar aspect in the right and left feet in the sub metatarsal head, with an assessment of possible intractable plantar keratosis.  He was also seen in October and December 1985 for cramps in his legs.  

VA treatment records in July 2009 noted that the Veteran presented with complaints of chronic bilateral foot pain, which had been present for the past six years.  He was assessed with pes planus/plantar fasciitis, and reported that the pain was most noticeable with ambulation and that arch supports helped.  In September 2009, the Veteran was assessed with bilateral pes planus.

Further, at his May 2016 hearing, the Veteran testified that he first noticed problems with his feet in the early 1980s while stationed at Fort Bliss.  He explained that he had to perform all his duties, including "death marches" (10-mile marches) and occasional 5-day marches (60 to 65 miles) in combat boots and while carrying a 65-pound backpack and sometimes an M-60, which weighed approximately 30 pounds.  He contended that he had shin splits and constant throbbing in his feet but that he did not complain about it.  He stated that during service he had pain and burning in his feet, throbbing from the bottom of his feet up to his ankles, and muscle spasms that persisted to the present.  

In addition, STRs in January 1986 reflect that he was seen for possible boils near his crotch area.  The physician noted that he had multiple follicular eruptions in the inner thighs with some cystic lesions and some pustules.  He noted that the Veteran had had similar problems before and assessed him with folliculitis.

VA treatment records in January 2009 noted that the Veteran had a skin lesion in his inner thigh, which he first noticed six months before.  The Veteran reported that it became irritated when he walked and that the site was not draining or infected.  He stated that he had had a similar lesion removed from his left breast while in service and that he did not believe it was a boil.  The examiner noted other earlier skin lesions of yaws.  He was referred to surgery to remove the possible lipoma.

At his May 2016 hearing, the Veteran testified that he was first diagnosed with a left thigh condition in service, when at the time it was a lump about the size of a peanut.  He was told to follow up on it if it worsened.  He also stated that his private physician Dr. G. noted it during an examination but did not recommend removing it since it was not irritating the Veteran at the time.  He explained that it was now the size of three golf balls put together and that it became irritated whenever he walked, which required him to use a cane to ambulate.

As pertains to his psychiatric disorder, the Board notes that the Veteran provided documentation, as well as testimony at his May 2016 hearing, of three in-service stressors.  The first stressor took place in 1982 or 1983 when a lieutenant accidentally shot himself through the hand during practice at the firing range while the Veteran was standing nearby.  The second stressor was the death of a private, who was killed when he was accidentally shot by a tank during peacetime training.  The Veteran reported that the incident occurred in Germany in late 1984 or early 1985, that the officer on duty was reprimanded, and that a sergeant and an officer were incarcerated following the event.  The third stressor was the death of a sergeant in 1985 or 1986 while the Veteran was stationed in Germany.  The sergeant died during combat training when his M-60 tank went out of control and flipped over, pinning the sergeant under the tank from the waist down.

Further, VA treatment records show that the Veteran was diagnosed with PTSD in January 2009, February 2009, October 2009, October 2010, November 2010, December 2010, and August 2011.  He was also assessed with anxiety disorder, not otherwise specified (NOS) in January 2009, November 2010, and August 2011; major depressive disorder (MDD) in January 2011 and October 2010; and depression disorder NOS in October 2010. 

In the December 2012 Statement of the Case, the AOJ informed the Veteran that the information required to corroborate the stressors was insufficient to send to the US Army and Joint Services Records Research Center (JSRRC) because the dates the Veteran provided were not within a 60-day period.  However, the Board notes that in Gagne v. McDonald, 27 Vet. App. 397, 403 (2015), the Court held that limiting a request for records to a 60-day window was simply an effort to ease the workload of employees tasked with searching records, and did not establish that a search would be futile, or that the records did not exist or were not in the custodian's possession.  It determined that the 13-month search period requested by the Veteran was not unreasonably long.  Id.  However, the Court also held that the duty to assist does not require unlimited searches, or "'fishing expeditions' over an indefinite period of time."  Id. at 404.

In this particular case, the Veteran served six years on active duty and has identified three stressors, one that took place in 1982 or 1983, one in late 1984 or 1985, and another in 1985 or 1986.  He specifically stated that the first stressor took place while he was stationed at Fort Bliss in El Paso Texas in the 3rd ACR Brave Rifles, and that the second and third stressors took place while he was stationed overseas in Germany in the 3-12 Cavalry USAREUR.  The Board finds the search parameters narrow enough to warrant additional development in light of Gagne.  Personnel records should be obtained to determine the exact dates for the Veteran's tour of duty at Fort Bliss and in Germany.  For the dates that the Veteran was stationed at Fort Bliss and Germany, the AOJ must contact the JSRRC to search relevant records of the incidents.  See Gagne, 27 Vet. App. at 403; see also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  If the custodian requests that the searches be submitted in smaller time frames (i.e. 60 days), ensure that multiple search requests are made to cover the entire period for the Veteran duty assignments in Fort Bliss and Germany.  Id.

Given that the evidence of record reflects that the Veteran has current disabilities that may be associated with service, and the fact that the Veteran has not been provided with VA examinations, the Board finds that VA examinations as to the nature and etiology of his psychiatric disorder, left thigh condition, and bilateral foot disorder are warranted.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Board notes that the Veteran has been awarded Social Security Administration (SSA) disability benefits since December 2010, in part due to his psychiatric disorder.  The decision is contained in the Veterans Benefits Management System (VBMS) paperless file, but the records underlying the decision are not.  VA has a duty to obtain potentially relevant SSA records when it has actual notice that the Veteran is receiving such benefits.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the AOJ must contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2).

In addition, at his May 2016 hearing, the Veteran reported that his private physician Dr. G. commented on his left thigh condition sometime in 2000.  However, the claims file does not contain Dr. G.'s medical treatment records.  Further, the Board notes that the Veteran has been getting continuous treatment for his disorders at the Fresno VA Medical Center (VAMC), but that the most current record on file is from August 2011.  Therefore, the Board concludes that a remand is necessary for VA to fulfill its duty to assist and obtain the missing private records from Dr. G. and all VA treatment records that have come into existence since August 2011.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Veteran contends that he is entitled to an initial compensable rating for his bilateral hearing loss.  The Board notes that his last VA hearing examination was in February 2010 and that the Veteran has since been fitted with hearing aids.  Accordingly, a remand is necessary in order to afford the Veteran another VA examination to adequately assess the current severity of his hearing loss.  See Palczewski v. Nicholson, 21 Vet. App 74, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Fresno VAMC since August 2011, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to complete a VA Form 21-4142 to obtain any private treatment records not yet associated with the claims file, to specifically include treatment records from Dr. G.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

If the Veteran fails to provide the necessary authorization, he should be notified that he may obtain and submit the records himself.

3.  Contact the SSA and obtain a copy of any medical records used to make its December 2010 decision, as well as any other records not already in the VBMS file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  Contact the National Personnel Research Center (NPRC) and/or other appropriate unit records depository and research agency, and request that it obtain and associate with the claims file copies of Veteran's military personnel records from when the Veteran served in Fort Bliss and Germany.  All attempts should be documented in the claims file.  

5. Then, the AOJ should attempt to corroborate the Veteran's claimed stressors through the appropriate channels, to include the JSRRC.  The AOJ should provide the JSRRC with all pertinent information, to include copies of personnel records, units of assignment, and stressor statements, to include the name of the Veteran's friends (the private and sergeant killed in non-battle training exercises) as spelled out in his May 2016 hearing and his March 2011 Statement in Support of Claim for PTSD.  The JSRRC should attempt to verify the Veteran's claimed stressors of when a lieutenant accidentally shot himself through the hand in 1982 or 1983, and when a tank missile killed the Veteran's friend during a peacetime training exercise while the Veteran was stationed in Germany in late 1984 or 1985.  If these events cannot be verified, that outcome should be stated.

6.  After the stated developments have been completed and additional records obtained and associated with the claims file, schedule the Veteran for a psychiatric VA examination (both a PTSD examination and other mental health examination) with a psychologist or psychiatrist, to determine whether any current psychiatric disorder is related to his active service or his claimed in-service stressors.  The claims file, including a copy of this Remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found; the examiner should also specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.

Next, the examiner should opine as to the following:

(a) Only if PTSD is diagnosed, the examiner should opine whether the Veteran's PTSD at least as likely as not (50 percent probability or greater) began in or was caused by his military service, to include his claimed in-service stressors.  

The examiner should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  In so doing, the examiner should determine whether the claimed stressor(s) has been verified.

If the examiner determines that the Veteran does not have PTSD, he or she should address the Veteran's prior PTSD diagnosis and discuss whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  38 C.F.R § 4.125(b) (2015). 

(b) For any other diagnosed psychiatric disorder, the examiner is asked to opine whether such diagnosed psychiatric disorder at least as likely as not (50 percent probability or greater) began in or is the result of military service. 

7.  Schedule the Veteran for an examination to determine the etiology of his bilateral foot disorder.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

The examiner should indicate whether the Veteran has any current right or left foot disorder, to include pes planus and plantar fasciitis.

If so, the examiner should indicate whether it is as likely as not (50 percent probability or greater) that any diagnosed foot disorder had its onset in service or was caused by or is otherwise the result of a disease or injury in service.

The examiner should specifically discuss the Veteran's contentions that he had to march in combat boots for "death marches (10 miles) once a week and occasional 5-day marches (60 to 65 miles), while carrying a 65-pound backpack and sometimes a 30-pound M60.  The examiner should also discuss the Veteran's diagnosis of intractable plantar keratosis while in service.

The examiner must reconcile any opinion with the evidence in the claims folder.  The examiner must provide a comprehensive report, including a complete rationale for all conclusions reached.

8.  Schedule the Veteran for an examination to determine the etiology of his left thigh condition with an appropriate physician.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

The examiner should indicate whether the Veteran has any current left thigh condition, to include a tumor or folliculitis.

If so, the examiner should indicate whether it is as likely as not (50 percent probability or greater) that any diagnosed left thigh condition had its onset in service or was caused by or is otherwise the result of a disease or injury in service.

The examiner should specifically discuss the Veteran's contentions that he had a similar condition in his left breast while in service, which was removed and later diagnosed as a malignant tumor.  The examiner should also discuss the Veteran's January 1986 diagnosis of folliculitis while in service.  

The examiner must reconcile any opinion with the evidence in the claims folder.  The examiner must provide a comprehensive report, including a complete rationale for all conclusions reached.

9.  Schedule the Veteran for a VA examination to determine the current severity of his hearing loss.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

10.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

In the event that the Veteran does not report for any examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

11.  After completing any additional development deemed necessary, readjudicate the claims remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




